Motion in receivership cause to abate purchase price of stock of goods for shortage in inventory, or to rescind sale.
Upon issues joined, the matter was tried before a jury at the March Term, 1938, general county court, and resulted in abatement of purchase price according to the shortage in quantity of amount sold as per inventory. On appeal to the Superior Court it was held that movant was not entitled to judgment for rescission, but the cause was remanded for error in computation. This error was corrected at the August Term of the general county court, and the movant again appealed, alleging error in computation and in the refusal to set aside the sale and to enter judgment of rescission.
The Superior Court overruled the first exception and held that the second was res judicata.
From this ruling, movant appeals, assigning errors.
The matter has been heard twice in the general county court and as many times in the Superior Court. No reversible error has been made to appear.
Affirmed.